Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, 13-18 and 21-22, in the reply filed on 5/3/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to consider both groups.  This is not found persuasive because there is no undue burden requirement in a national stage application restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reaction solution."  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the growth."  There is insufficient antecedent basis for this limitation in the claim.
The phrase “the hydrophilic physical constraint member” (singular) renders claim 14 indefinite because it is unclear if the phrase is referring back to the “one or more hydrophilic physical constraint members” (singular or plural) previously recited, or yet another hydrophilic physical constraint member.
Claims 21-22 recite the limitation "the product."  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. (KR 20160113401).
Claims 1-6, 8-11 and 13: Hyun et al. discloses a method for manufacturing 3D microstructures at ambient temperature wherein the said method comprises the steps of providing a medium of photoinitiator and monomer on a hydrophobic glass substrate (page 8) and a polydimethylsiloxane (PDMS) spacer (page 11); and providing an oxygen supply membrane over the said medium (page 9); wherein the method provides an oxygen concentration gradient in a polymer monomer layer during polymerization (pages 8-9).
Claims 8-11: Hyun et al. discloses the polymer being poly(ethylene) glycol diacrylate (PEGDA) (page 9).
Claim 13: Hyun et al. discloses the hydrogel formed being a poly(ethylene glycol dimethacrylate) (page 9).
Claim 18: Hyun et al. discloses the reaction vessel formed from glass (page 9).

Claims 1-6, 14-17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guvendiren et al. ("Swelling‐induced surface patterns in hydrogels with gradient crosslinking density." Advanced Functional Materials 19.19 (2009): 3038-3045.)
Claims 1-6 and 14-17: Guvendiren et al. discloses a method of preparing hydrogel of various surface pattern by harnessing the hydrogel instability, wherein the method includes a step of preparing a prepolymer solution comprising poly(hydroxyethyl methacrylate; PHEMA) (p. 3039), photoinitiator and crosslinker ethylene glycol dimethacrylate (EGDMA; p. 3039), applying said prepolymer solution onto a glass substrate functionalized with (trimethoxysilyl)propyl methacrylate; and allowing polymerization to occur in the presence of an oxygen gradient across the depth of the said precursor solution (p. 3039; figs. 1-2).
Claim 21: Guvendiren et al. discloses subjecting the product to hydration with water (p. 3039).
Claim 22: Guvendiren et al. discloses the product having a 3D shape that mimics that of a biological tissue (p. 3038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR 20160113401), as applied to claim 1 above, in view of Narendrnath et al. (US 2016/0233060).
Hyun et al. is silent as to the polymerization modulator being a temperature and the modulation effect gradient being a temperature gradient. However, Narendrnath et al. discloses a method of forming a 3-dimensional structure from a hydrogel polymerization solution (¶¶ 84, 90), and establishing a temperature gradient in the solution (¶ 100). As taught by Narendrnath et al., temperature gradients reduce the film stress in the deposited material and reduces the occurrence of film flaking (¶ 100). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the temperature gradient of Narendrnath et al. in the method of Hyun et al. to reduce film stress and flaking, as taught by Narendrnath et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/               Primary Examiner, Art Unit 1754